EXHIBIT 10.8




FIRST AMENDMENT TO

THE PHOENIX COMPANIES, INC.

EXCESS BENEFIT PLAN

As Amended and Restated Effective January 1, 2009




The Phoenix Companies, Inc. Excess Benefit Plan, as amended and restated
effective January 1, 2009 (the “Plan”), is further amended effective March 31,
2010, as follows:




1.

Article I is amended to add a new subsection at the end to read as follows:




1.3

Freeze of Accrued Benefits  The benefits of each Participant under this Plan
shall be determined based on the Participant's Accrued Benefits under the
Pension Plan, including any of the Retirement Benefits (as defined in the
Pension Plan) to which a Participant may become entitled under the terms of
Appendix V of the Pension Plan, and such Accrued Benefits for all Participants
under the Pension Plan were frozen effective March 31, 2010, pursuant to the
Eighteenth Amendment to the Pension Plan.





















